IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,805


EX PARTE SCOTT ALAN LOCKLEER, APPLICANT




HABEAS CORPUS APPLICATION
FROM DENTON COUNTY


Per Curium.
O P I N I O N
	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of injury to an elderly
individual and punishment was assessed at three years.  No appeal was taken from this
conviction.
	Applicant contends that he was denied due process when he was reviewed for
mandatory supervision release.  Applicant contends that he was told his review would take
place in July of 2003, but the parole board voted on his release in April of 2003.  The
record supports this allegation.  Applicant was entitled to rely on the July 2003 date given
to him by the Board.  Ex Parte Shook, 59 S.W. 3d 174 (Tex. Crim. App. 2001).  When the
Board reviewed him early, applicant was denied the full opportunity he was told he would
have to submit relevant information to the Board.  By reviewing him early, the Board denied
applicant a meaningful opportunity to be heard.  Applicant is entitled to relief.
	Relief is granted.  The Board should again consider applicant for mandatory release
and provide him with timely notice that such consideration will occur.
	Copies of this opinion shall be sent to the Board of Pardons and Paroles.

DELIVERED: October 15, 2003
DO NOT PUBLISH